DETAILED ACTION
This action is in response to applicant's amendment filed 10/12/21. 
The examiner acknowledges the amendments to the claims and specification.
Claims 1, 4-9, and 11-36 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1, 4-9, 11-32 are allowable. The restriction requirement between Species 1-6, as set forth in the Office action mailed on 04/03/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/03/2020 is withdrawn.  Claims 7, 11, 19, 21-26, directed to non-elected Species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 4-9, 11-36 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a clip applier including, inter alia, at least one stabilizing member integral or secured to at least one of a space or cavity configured to receive a hinge region of a surgical clip and configured to reduce lateral movement of the surgical clip and to not proximally abut the hinge region when the jaw members are open, as in claims 1, 20, and 30, and also a method of loading a clip applier with a surgical clip including the steps of, inter alia, receiving a hinge region of the surgical clip in a space or cavity defined by at least one stabilizing member integral or secured to at least one of an inner surface of a first jaw member and an inner surface of a second jaw member to reduce lateral movement of the surgical clip and the at least one stabilizing member not proximally abutting the hinge region when the jaw members are open, and receiving the at least one stabilizing member in a longitudinal channel of the at least one of the first jaw member and the second jaw member in the closed configuration, as in claim 13.  The closest prior art of record, Hessel (U.S. Pat. No. 5,797,922) discloses the invention substantially as claimed, except the stabilizing member (80a on lateral side of first jaw member 60a and 80b on opposing lateral side of second jaw member 60n) that defines a space or cavity is not configured to receive a hinge region of a surgical clip, since a hinge region (114; Figure 2) of a clip would not be configured to be received in said space or cavity of the stabilizing member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        10/19/2021